Opinion issued April 28, 2011
 

 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00257-CR
____________
 
BRANDON AKEEM SEARCY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 174th District Court 
Harris County, Texas
Trial Court Cause No. 1216672
 
 

MEMORANDUM
OPINION




              Appellant,
Brandon Akeem Searcy, attempts to appeal his September 16, 2010 conviction for aggravated
robbery with a deadly weapon.  Under
Texas Rule of Appellate Procedure 26.2(a), a notice of appeal was due on or
before October 18, 2010.  See Tex.
R. App. P. 26.2(a).  Appellant
filed his “Motion for Out of Time Appeal” on February 22, 2011.
              A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court of
criminal appeals has expressly held that, without a timely filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see
also Slaton, 981 S.W.2d at 210.
              Because
the notice of appeal in this case was untimely, we have no basis for
jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
25.2(d), 42.3(a), 43.2(f).
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Alcala and Bland. 
Do not publish.   Tex.
R. App. P. 47.2(b).